This was an action of assumpsit. Plea, non assumpsit. The defendants insisted that the promise, proved to have been made by him to the plaintiff, was a nudum pactum, and that as he, by law, was entitled to his goods, which had been wrecked, and the plaintiff had no right to sell them, he had no right to commissions on that value as if he had sold them. To this the plaintiff replied, and proved as the consideration for the promise made by the defendant, that he, as a wreck-master, had received the goods by the consent of the captain of the wrecked vessel, and that he had (as by law he was bound to do) used care, trouble, and expense in the preservation of the said goods. The court charged the jury that if the plaintiff had taken the goods into hischarge and custody as wreck-master, then the promise made by the defendant to pay was supported, and that the expense of keeping and taking care of the goods was a matter bearing upon the amount of damages. Now, we can see no error in this charge. The defense set up, that it was a nudum pactum, failed, we think, when the plaintiff proved that the goods were placed in his hands as wreck-master, by the captain, who was the defendant's agent for that purpose. The care, trouble, and responsibility of the plaintiff concerning the goods in his character of wreck-master raised a consideration for compensation, and the only effect of the agreement was to liquidate the amount.      (130)
PER CURIAM.                                   No error.